
	
		III
		111th CONGRESS
		1st Session
		S. RES. 98
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating each of April 15, 2009, and
		  April 15, 2010, as National TEA Party Day.
	
	
		Whereas the taxpayers of the United States understand that
			 the so-called stimulus bill, the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115), included a laundry
			 list of spending projects;
		Whereas the taxpayers of the United States understand that
			 the bailouts of Wall Street by the United States Government have been
			 ineffective and a waste of taxpayer funding;
		Whereas the taxpayers of the United States agree that the
			 United States Government should stop wasteful spending, reduce the tax burden
			 on families and businesses, and focus on policies that will lead to job
			 creation and economic growth; and
		Whereas taxpayers in the United States are expressing
			 their opposition to high taxes and skyrocketing spending by the United States
			 Government by organizing Taxed Enough Already parties, also
			 known as TEA parties: Now, therefore, be it
		
	
		That the Senate designates each of
			 April 15, 2009, and April 15, 2010, as National TEA Party
			 Day.
		
